Case 0:20-cv-60747-RKA Document 14 Entered on FLSD Docket 07/10/2020 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-60747-CIV-ALTMAN/Hunt

  GBX TECHNOLOGY, LLC,

         Plaintiff,
  v.

  DLA PIPER LLP (US), et al.,

        Defendants.
  _________________________________________/

                                               ORDER

         On July 9, 2020, the Plaintiff filed a Motion for Extension of Time for Service [ECF No.

  13] (the “Motion”), in which it says that, due to the ongoing COVID-19 pandemic, it has been

  unable to effectuate service on the Defendants. Although 90 days have already passed since the

  Plaintiff filed this action, it requests an additional 30 days to serve those Defendants based in the

  United States and 75 days to serve those Defendants based in Canada. See Motion at 1–2.

         In light of the pandemic, the Court finds that there is good cause to grant the Motion. See

  FED. R. CIV. P. 4(m). However, given the amount of time this case has already been pending—and

  the substantial extension the Plaintiff has requested—this case will be removed from the active

  docket. Accordingly, the Court hereby

         ORDERS AND ADJUDGES that the Motion [ECF No. 13] is GRANTED as follows:

         1. The Clerk of Court shall administratively CLOSE this case. When all Defendants are

             served, the Plaintiff may file a motion to reopen the case.

         2. By August 10, 2020, the Plaintiff shall perfect service on DLA Piper LLP (US) and

             Jennifer Lacroix, and shall file proof of service as to those Defendants. Failure to do so

             will result in dismissal of those Defendants without further notice.
Case 0:20-cv-60747-RKA Document 14 Entered on FLSD Docket 07/10/2020 Page 2 of 2



        3. By September 22, 2020, the Plaintiff shall perfect service on DLA Piper LLP

            (Canada), Vincent Man, and Alan Macek, and shall file proof of service as to those

            Defendants. Failure to do so will result in dismissal of those Defendants without further

            notice.

        4. A Telephonic Status Conference is set for September 23, 2020 10:00 a.m. in the Fort

            Lauderdale Division before Judge Roy K. Altman. At that time, the parties shall dial 1-

            888-363-4734 and enter access code 9127026, followed by the # symbol. Counsel must

            not use speakerphone functionality during the hearing. If possible, counsel should use

            a landline.

        DONE AND ORDERED in Fort Lauderdale, Florida this 10th day of July 2020.



                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE
  cc:   counsel of record




                                                  2
